Citation Nr: 0833048	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  05-11 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to March 
1973.  He died in January 1992.  The appellant is the 
veteran's widow.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  In that decision, the RO denied the 
appellant's claim for service connection for the cause of the 
veteran's death.  The Board remanded the matter to the RO for 
a hearing before a Veterans Law Judge in May 2006.  After 
holding the hearing, the RO re-certified the claim to the 
Board, which again remanded the case in August 2007 for 
further evidentiary development.  After completing the 
required evidentiary development, the RO re-adjudicated the 
case and again denied the appellant's claim in July 2008 via 
the issuance of a supplemental statement of the case.

The appellant testified at a hearing before an RO Decision 
Review Officer in October 2005 and before the undersigned 
Veterans Law Judge at a hearing at the RO in April 2007.  
Transcripts of the hearings have been associated with the 
claims file.


FINDINGS OF FACT

1.  The veteran had active military service in the Republic 
of Vietnam during the Vietnam Era.

2.  The veteran died in January 1992; the immediate cause of 
death was sarcoidosis, cardio-pulmonary arrest, pulmonary 
hypertension, and possible recurrent pulmonary embolus; the 
sarcoidosis was not shown until many years after military 
service.

3.  At the time of his death, the veteran was not service 
connected for any disability.

4.  The veteran's sarcoidosis, cardio-pulmonary arrest, 
pulmonary hypertension, or recurrent pulmonary embolus is not 
related to his military service, to include presumed 
herbicide exposure.

5.  No disability linked to service substantially or 
materially contributed to the veteran's death.


CONCLUSION OF LAW

The cause of the veteran's death was not the result of a 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1116, 1310 (West 2002 
and Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c). 

In this respect, through a December 2003 notice letter, the 
appellant received notice of the information and evidence 
needed to substantiate her claim.  Thereafter, the appellant 
was afforded the opportunity to respond.  Hence, the Board 
finds that the appellant has been afforded ample opportunity 
to submit information and/or evidence needed to substantiate 
her claim.  

The Board also finds that the December 2003 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO also notified the 
appellant that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The RO also requested that the 
appellant identify any medical providers from whom she wanted 
the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See 
also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA specifically ask the claimant to provide 
any pertinent evidence in his possession).  These 
requirements were met by the aforementioned December 2003 
letter.

The Board notes that although notice regarding an award of an 
effective date was not provided until after the initial 
adjudication of the appellant's claim, see Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the appellant was 
provided with such notice via a March 2006 letter.  Her claim 
was then re-adjudicated by the RO via the July 2008 
supplemental statement of the case.  The Board thus does not 
now have such an issue before it.  Consequently, a remand for 
additional notification on an effective date is not 
necessary.  The Board also notes that while the complete 
notice required by the VCAA was not timely provided to the 
appellant, "the appellant [was] provided the content-
complying notice to which [s]he [was] entitled."  Pelegrini, 
18 Vet. App. at 122.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.  

A decision issued by the United States Court of Appeals for 
Veterans Claims (Court) in Hupp v. Nicholson, 21 Vet. App. 
342 (2007), held that when adjudicating a claim for 
Dependency and Indemnity Compensation (DIC), VA notice to the 
appellant must include:  (1) a statement of the conditions, 
if any, for which a veteran was service connected at the time 
of his death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Here, the veteran was not service connected for 
any disability at the time of his death.  The appellant was 
put on notice of the evidence required to substantiate a DIC 
claim based on a condition not yet service connected via the 
December 2003 letter and was afforded the opportunity to 
respond before her claim was adjudicated in May 2004.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim.  The 
veteran's service medical records and relevant post-service 
medical records have been obtained and associated with the 
claims file.  The appellant has additionally submitted the 
veteran's death certificate and a letter from a private 
researcher in support of her claim, as well as multiple 
articles from medical journals concerning a possible link 
between Agent Orange exposure and sarcoidosis.  A medical 
opinion has been obtained from a VA reviewer concerning the 
appellant's contention that her husband's exposure to Agent 
Orange while in Vietnam was related to the sarcoidosis that 
caused his death.  The appellant and her representative have 
both submitted written argument.  Otherwise, neither the 
appellant nor her representative has alleged that there are 
any outstanding records probative of the claim on appeal that 
need to be obtained.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II. Analysis

The veteran died in January 1992.  According to his death 
certificate, the immediate cause of death was sarcoidosis, 
cardio-pulmonary arrest, pulmonary hypertension, and possible 
recurrent pulmonary embolus.  At the time of his death, the 
veteran was not service connected for any disability.  The 
appellant contends that the veteran's death should be service 
connected because he served in Vietnam and was diagnosed with 
sarcoidosis prior to his death, which, she avers, is related 
to his exposure to Agent Orange while in service.  

A surviving spouse of a qualifying veteran who died of a 
service-connected disability is entitled to receive 
Dependency and Indemnity Compensation benefits. 38 U.S.C.A. § 
1310 (West 2002 and Supp. 2008); 38 C.F.R. § 3.312 (2007).  
In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was either the 
principal or contributory cause of death.  Id.  To constitute 
the principal cause of death, the service-connected 
disability must be one of the immediate or underlying causes 
of death, or be etiologically related to the cause of death.  
38 C.F.R. § 3.312(b) (2007).  To be a contributory cause of 
death, the evidence must show that the service-connected 
disability contributed substantially or materially to the 
cause of death, or that there was a causal relationship 
between the service-connected disability and the veteran's 
death.  38 C.F.R. § 3.312(c) (2007).  In effect, the service-
connected disability, to be a contributory cause of death, 
must be shown to have aided or lent assistance to the cause 
of death, combined with the principal cause of death.  Id.  
It is not sufficient to show that it casually shared in 
producing death; instead, a causal relationship must be 
shown.  Id.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service. 38 C.F.R. 
§ 3.303(d).  Generally, service connection requires: (1) 
medical evidence of a disability; (2) medical evidence, or in 
certain circumstances lay testimony, of in- service 
incurrence or aggravation of an injury or disease; and 
(3) medical evidence of a nexus between the disability and 
the in-service disease or injury.  See Caluza v. Brown, 7 
Vet. App. 498 (1995).

Certain chronic diseases, including sarcoidosis, may be 
presumed to have been incurred in or aggravated during 
service if they become manifest to a degree of 10 percent or 
more within one year of leaving qualifying military service.  
38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2007).  Further, it is 
not enough that an injury or disease occurred in service; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).

Certain diseases associated with exposure to herbicide agents 
may be presumed to have been incurred in service even though 
there is no evidence of the disease in service, provided the 
requirements of 38 C.F.R. § 3.307(a)(6) (2007) are met.  See 
38 C.F.R. § 3.309(e) (2007).  The term "herbicide agent" 
means a chemical in a herbicide used in support of the United 
States and allied military operations in the Republic of 
Vietnam during the Vietnam era.  The diseases for which 
service connection may be presumed to be due to an 
association with herbicide agents include chloracne or other 
acneform disease consistent with chloracne, Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes), Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma; non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).

In general, for service connection to be granted for one of 
these diseases, it must be manifested to a degree of 10 
percent or more at any time after service.  Chloracne, 
porphyria cutanea tarda, and acute and subacute peripheral 
neuropathy must be manifest to a degree of 10 percent within 
one year after the last date on which the veteran performed 
active military, naval, or air service in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  See 38 C.F.R. § 3.307(a)(6)(ii) 
(2007).  A veteran who served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, will be presumed to have been exposed during 
such service to a herbicide agent unless there is affirmative 
evidence to the contrary.  Id.

The Board acknowledges the appellant's contention that the 
veteran's exposure to dioxin through Agent Orange caused his 
immune system to become suppressed, allowing sarcoidosis to 
develop.  She argues further that because dioxin is a known 
immunosuppressant and sarcoidosis is an immune system 
disorder, sarcoidosis should thus be considered to be related 
to herbicide exposure as well.  It is important to note, 
however, that the diseases listed at 38 C.F.R. § 3.309(e) are 
based on findings provided from scientific data furnished by 
the National Academy of Sciences (NAS).  The NAS conducts 
studies to "summarize the scientific evidence concerning the 
association between exposure to herbicides used in support of 
military operations in Vietnam during the Vietnam era and 
each disease suspected to be associated with such exposure."  
64 Fed. Reg. 59,232-59,243 (Nov. 2, 1999).  Reports from NAS 
are submitted at two-year intervals to reflect the most 
recent findings.  Based on input from the NAS reports, 
Congress amends the statutory provisions of the Agent Orange 
Act found at 38 U.S.C.A. § 1116, and the Secretary 
promulgates the necessary regulatory changes to reflect the 
latest additions of diseases shown to be associated with 
exposure to herbicides.

As mentioned above, evidence in the veteran's claims file 
reflects that he served in the Republic of Vietnam.  His DD 
Form 214 indicates that he served during the Vietnam Era and 
received, among other decorations, the Vietnam Service Medal 
and the Republic of Vietnam Campaign Medal.  Because the 
Board has found that the veteran served in Vietnam, he is 
presumed to have been exposed to Agent Orange during service.  
Notwithstanding this presumption, however, service connection 
for his death as a result of sarcoidosis is not warranted.  

In this case, sarcoidosis has not been found to be a 
condition associated with Agent Orange exposure for purposes 
of applying the regulatory presumption.  Thus, service 
connection for sarcoidosis on a presumptive basis due to 
Agent Orange exposure is not warranted.  

The appellant is not precluded, however, from establishing 
that the veteran's sarcoidosis was related to service under 
the provisions of 38 U.S.C.A. § 1110 and 38 C.F.R. § 
3.303(d), 307(a) and 309(a).  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  In this regard, considering the 
evidence of record in light of the above-noted criteria, the 
Board finds that the preponderance of the evidence weighs 
against the appellant's claim.

Here, a review of the veteran's service medical records does 
not reflect findings or treatment for sarcoidosis or any 
other cardiac or respiratory disorder.  In particular, in the 
veteran's December 1972 report of medical history pursuant to 
his release from active duty, he indicated that he had never 
suffered from shortness of breath, chest pain, or chronic 
cough.  A December 1972 report of medical examination found 
the veteran's cardiac and respiratory systems to be normal.  
Post-service medical evidence reflects an October 1985 
private treatment record in which the veteran was diagnosed 
with sarcoidosis-more than 10 years after he left active 
duty.  There are no medical records from the intervening 
years to indicate that the veteran developed sarcoidosis 
during service or at any point before the 1985 diagnosis.  He 
is thus not entitled to a presumption of service connection 
for sarcoidosis, which requires that the disease be 
manifested to a compensable degree within one year of 
discharge from active duty.  38 C.F.R. §§ 3.307(a) and 
309(a).

Post-service private medical records submitted by the 
appellant reflect the October 1985 diagnosis of sarcoidosis 
and document the veteran's treatment up to the time of his 
death.  Records from Columbia Regional Hospital as well as 
the veteran's treating physicians reflect that the veteran 
had no significant past medical history relating to his 
sarcoidosis.  There is no indication in the record of any 
suspected cause for the veteran's sarcoidosis.  Further, at 
no point in the records do any of the veteran's treating 
physicians mention that the sarcoidosis could be due to the 
veteran's exposure to Agent Orange or other herbicides while 
serving in the Republic of Vietnam.  The veteran's death 
certificate indicates that the immediate cause of death was 
sarcoidosis, cardio-pulmonary arrest, pulmonary hypertension, 
and possible recurrent pulmonary embolus.  

In July 2008, a medical opinion was provided by a VA 
reviewer.  In his report, the reviewer indicated that he 
reviewed the veteran's entire medical history and the 
literature provided by the appellant and conducted his own 
review of medical literature.  The reviewer opined that 
"there is a possibility" that sarcoidosis could be related 
to exposure to dioxin.  However, the reviewer noted that the 
causes of sarcoidosis are unknown and likely multiple.  
Although the development of the disease is immunological in 
nature and dioxin is known to suppress immunological 
activity, the examiner concluded that "there is not enough 
scientific evidence to link the exposure of dioxin to the 
development of sarcoidosis within reasonable medical 
certainty."  As for the chronic lung disease and pulmonary 
hypertension, the reviewer concluded that the veteran's 
clinical history and biopsies revealed that these problems 
were entirely consistent with the diagnosis of sarcoidosis.  

The Board finds persuasive the lack of any in-service 
diagnosis or treatment for sarcoidosis or any other lung 
problems, as well as the fact that no physician or other 
medical professional has linked the veteran's sarcoidosis or 
other lung problem to active service, to include his in-
service herbicide exposure, which is presumed.  Additionally, 
there is no showing of sarcoidosis within a year of the 
veteran's separation from service.  Further, neither the 
appellant nor her representative has presented or alluded to 
the existence of any competent medical opinion establishing a 
relationship between the veteran's sarcoidosis and service, 
to include presumed herbicide exposure.  The Board 
acknowledges that the appellant has submitted a number of 
articles from medical journals suggesting that there could be 
a possible link between sarcoidosis and chemicals such as 
pesticides or other agricultural chemicals and discussing the 
harmful effects of dioxin.  However, none of the submitted 
articles establishes, or even addresses, a direct 
relationship between dioxin exposure and sarcoidosis.  

The Board also acknowledges the April 2006 letter submitted 
by Dr. Allen Silverstone, a researcher studying the effects 
of dioxin exposure with the National Research Council of the 
National Academy of Sciences.  In the letter, Dr. Silverstone 
states, "I personally think my data (and that of others) 
strongly support the idea that dioxins ... cause modulation of 
the immune system which could (depending on the individual's 
genetic background and other environmental/
lifestyle exposures) create pathology."  This letter, 
however, does not address any specific relationship between 
dioxin exposure and sarcoidosis; it simply offers Dr. 
Silverstone's speculation that sarcoidosis "could be a 
possible consequence."  The Board notes that a physician's 
statement framed in terms such as "may" or "could" is not 
probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993); see 
also Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical 
opinion expressed in terms of "may" also implies "may or 
may not" and is too speculative to establish medical nexus).  
Service connection may not be based on speculation or remote 
possibility.  See 38 C.F.R. § 3.102; Obert, 5 Vet. App. at 
33; Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical 
evidence merely indicating that an alleged disorder "may or 
may not" exist or "may or may not" be related is too 
speculative to establish the presence of the claimed disorder 
or any such etiological relationship).

The appellant has testified that she is a registered nurse 
and works at the oncology unit of a hospital.  Thus, the 
appellant's statement as to medical matters is not merely a 
lay opinion which the Board may disregard as not probative.  
Compare Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) 
(holding that lay persons without medical training are not 
competent to attribute symptoms to a particular cause or to 
otherwise comment on medical matters such as diagnosis) with 
Goss v. Brown, 9 Vet. App. 109 (1996) (holding that to 
qualify as an expert, a person need not be licensed to 
practice medicine, but just have special knowledge and skill 
in diagnosing and treating human ailments).

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, the Court has held that the Board may not 
reject medical opinions based on its own medical judgment  
See Obert v. Brown, 5 Vet. App. 30 (1993); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  In evaluating the 
probative value of competent medical evidence, the Court has 
stated, in pertinent part, that "the probative value of 
medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches."  Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993).  The Board may appropriately 
favor the opinion of one competent medical authority over 
another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

In this case, the Board gives greater weight to the July 2008 
VA opinion than to the appellant's assessment of the etiology 
of the veteran's sarcoidosis.  Although the appellant is 
trained as a nurse, she has stated that she works on an 
oncology unit.  She has not contended that she has any 
special training in treating or identifying sarcoidosis or in 
diagnosing or determining etiological relationships of 
sarcoidosis or any other diseases.  See Black v. Brown, 10 
Vet. App. 297, 284 (1997) (in evaluating the probative value 
of medical statements, the Board looks at factors such as the 
individual knowledge and skill in analyzing the medical 
data).  The VA reviewer, on the other hand, has specific 
training in the area of identifying and evaluating the cause 
of disease.

For all the foregoing reasons, the claim for service 
connection for the cause of the veteran's death must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the appellant's claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


